DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Charles W. Gray on March 28, 2022.
The application has been amended as follows: 
1. (Currently Amended) A data transmission method, comprising:
receiving, by a Mobility Management Entity, MME, located in a second mobile communication system, a downlink data buffering indication sent by a Session Management Function, SMF, entity located in a first mobile communication system; wherein the downlink data buffering indication is used to indicate that downlink data of a UE is buffered in the first mobile communication system;
initiating, by the MME entity, an establishment of a user plane connection and/or control plane connection of the UE, so that a user plane function entity sends the buffered downlink data to the UE through the user plane connection and/or control plane connection, wherein before the receiving, by the MME entity, the downlink data buffering indication sent by the SMF entity located in the first mobile communication system, the method further comprises:
receiving, by the MME entity, a first request message sent by the UE; wherein the first request message is sent after the UE moves from the first mobile communication system to the second mobile communication system;
sending, by the MME entity, a second request message for requesting context information of the UE to the AMF entity in the first mobile communication system, so that the AMF entity determines that the UE is in a reachable state after moving to the second mobile communication system and notifies the SMF entity after receiving the second request message, so that the SMF entity sends the downlink data buffering indication after determining that the UE is in the reachable state.
2. (Original) The method of claim 1, wherein the receiving, by the MME entity, a downlink data buffering indication sent by the SMF entity located in the first mobile communication system, comprises:
receiving, by the MME entity, the downlink data buffering indication sent by the SMF entity through an Access and Mobility Management Function, AMF, entity in the first mobile communication system.
3. (Canceled)
4. (Currently Amended) The method of claim [[3]]1, wherein the first request message is a Tracking Area Update, TAU, request message.
5. (Original) The method of claim 1, wherein the downlink data of the UE is buffered in a user plane function entity of the first mobile communication system;
or, the downlink data of the UE is buffered in the SMF entity of the first mobile communication system.
6. (Original) The method of claim 1, wherein initiating, by the MME entity, establishment of a user plane connection and/or control plane connection of the UE, comprises:
determining, by the MME entity, to establish the user plane connection and/or control plane connection according to context information of the UE.
7. (Currently Amended) The method of claim 1, wherein the first mobile communication system is a 5GS system, and the second mobile communication system is an EPS system;
wherein the user plane connection refers to a connection in which the downlink data is sent to a base station via a serving gateway (SGW) and then sent by the base station to the UE via a data radio bearer;

8. (Cancelled) 
9. (Currently Amended) A data transmission method, comprising:
determining, by an SMF entity located in a first mobile communication system, that downlink data of a UE is buffered in the first mobile communication system;
sending, by the SMF entity, a downlink data buffering indication to an MME entity located in a second mobile communication system, so that the MME entity initiates establishment of a user plane connection and/or control plane connection of the UE after receiving the downlink data buffering indication, so that a user plane function entity sends buffered downlink data to the UE through the user plane connection and/or control plane connection, wherein before the sending by the SMF entity, the downlink data buffering indication to the MME entity located in the second mobile communication system, the method further comprises:
receiving, by the SMF entity, a third request message sent by the AMF entity for requesting session management context information of the UE; wherein the third request message is sent after the AMF entity receives a second request message sent by the MME entity for requesting context information of the UE and determines that the UE is in a reachable state;
determining, by the SMF entity, that the UE is in the reachable state after moving to the second mobile communication system.
10. (Original) The method of claim 9, wherein sending, by the SMF entity, a downlink data buffering indication to an MME entity located in a second mobile communication system, comprises:
sending, by the SMF entity, the downlink data buffering indication to an AMF entity in the first mobile communication system, and sending the downlink data buffering indication to the MME entity through the AMF entity.

determining, by the SMF entity, that it buffers the downlink data of the UE;
or, determining, by the SMF entity, that the downlink data of the UE is buffered in the user plane function entity.
12. (Canceled)
13. (Currently Amended) The method of claim [[12]]9, wherein when the downlink data of the UE is buffered in the SMF entity, and after the determining by the SMF entity, that the UE is in the reachable state after moving to the second mobile communication system, the method further comprises:
forwarding, by the SMF entity, the buffered downlink data of the UE to the user plane function entity.
14. (Previously Presented) The method of claim 9, wherein the first mobile communication system is a 5GS system, and the second mobile communication system is an EPS system;
wherein the user plane connection refers to a connection in which the downlink data is sent to a base station via an SGW and then sent by the base station to the UE via a data radio bearer;
the control plane connection refers to a connection in which the downlink data is sent to the MME entity via the SGW and then sent by the MME entity to the UE via an NAS message.
15-19. (Cancelled)
20. (Currently Amended) A data transmission method, comprising:
receiving, by an AMF entity located in a first mobile communication system, a downlink data buffering indication sent by an MME entity located in a second mobile communication system;
, wherein before the receiving, by the AMF entity, the downlink data buffering indication sent by the MME entity located in the second mobile communication system, the method further comprises:
receiving, by the AMF entity, a fourth request message sent by the UE; wherein the fourth request message is sent after the UE moves from the second mobile communication system to the first mobile communication system;
sending, by the AMF entity, a fifth request message for requesting context information of the UE to the MME entity, so that the MME entity determines that the UE is in a reachable state after moving to the first mobile communication system after receiving the fifth request message and sends the downlink data buffering indication after determining that the UE is in the reachable state.
21. (Canceled)
22. (Original) The method of claim 20, further comprises:
receiving, by the AMF entity, an EPS bearer identifier corresponding to the buffered downlink data of the UE sent by the MME entity;
mapping, by the AMF entity, the EPS bearer identifier to a PDU session identifier;
sending, by the AMF entity, the PDU session identifier to the SMF entity, so that the SMF entity determines a PDU session connection that needs to be activated according to the PDU session identifier.
23. (Previously Presented) The method of claim 20, wherein the first mobile communication system is a 5GS system, and the second mobile communication system is an EPS system.
24-29. (Cancelled)

wherein the processor is configured to read a program in the memory and perform the method according to claim 1.
31-37. (Cancelled) 
38. (Previously Presented) An SMF entity, being located in a first mobile communication system and comprising a processor and a memory;
wherein the processor is configured to read a program in the memory and perform the method according to claim 9.
39-48. (Cancelled) 
49. (Previously Presented) An AMF entity, being located in a first mobile communication system and comprising a processor and a memory;
wherein the processor is configured to read a program in the memory and perform the method according to claim 20.


Allowable Subject Matter

Claims 1, 2, 4-7, 9-11, 13, 14, 20, 22, 23, 30, 38, 49 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 03/17/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K. Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647